Exhibit 10.49

Confidential

LOGO [g85609img001.jpg]

Memorandum

 

To:    David M. Wurzer, Executive Vice-President & CFO From:    Timothy M.
Shannon, President & CEO Date:    December 20, 2007 Re:    Addendum to
Employment Agreement

This memo will serve as and Addendum to the Employment Agreement (“the
Agreement”) you executed with your employer, CuraGen Corporation (“the
Company”), on or about September 1, 2006.

David M. Wurzer (“the Executive”) and the Company have agreed to modify the
terms of that Agreement as follows, effective January 1, 2008:

 

  1. (Section 1 A. – Employment; Duties and Responsibilities.)

The Company shall employ the Executive, and the Executive shall serve the
Company, as Advisor to the Company, with such duties and responsibilities as may
be assigned to the Executive by the Chief Executive Officer (“CEO”) of the
Company and are typically associated with a position of that nature.

Notwithstanding the change of title of Executive from EVP & CFO to Advisor
effective January 1, 2008 as provided above, Executive shall be entitled to all
year-end bonuses and other compensation for his role as EVP & CFO for the year
ending December 31, 2007 which are consistent with the Company’s Executive
Incentive Plan for 2007 for Executive and other senior executives of the
Company, except for the Long Term Equity component of the EIP.

Unless explicitly changed in this Addendum, all other terms of the Agreement
shall remain in full force and effect.

The parties knowingly and voluntarily sign this Addendum as of the date set
forth below

 

    CuraGen Corporation By:     /s/ David M. Wurzer     By:     /s/ Timothy M.
Shannon David M. Wurzer    

Name:  Timothy M. Shannon

Title:    President & CEO

Date: December 20, 2007     Date: December 20, 2007